MEMORANDUM **
Petitioners do not have standing to bring this action. They have not demonstrated that their members are likely to suffer the concrete, particularized, and immediate harm necessary to establish standing. Instead, they present only a generalized grievance that the EPA, and by extension the State of California, are not properly fulfilling their roles under the Clean Air Act. See Ecological Rights Found, v. Pac. Lumber Co., 230 F.3d 1141, 1148-49 (9th Cir.2000).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.